Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-15 are pending in this office action. This action is responsive to Applicant’s application filed 09/15/2021.

Information Disclosure Statement
3.	The references listed in the IDS filed 12/23/2021 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Objections
4.	Claims 5, 10, and 15 are objected to because of the following informalities:  The claim limitation “wherein a first tenant may create a first set of changes to an original version of a key performance indicator object, and those first set of changes are stored as a first delta-KPI; and wherein a second tenant may create a second set of changes to the original version of the key performance indicator object, and those second set of changes are stored as a second delta-KPI”, include the clause “those” which make the claim scope is not limited by claim language (see MPEP 2173.05 (d)). 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claims 1, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	All of the claims 1, 6, and 11 use a term "multiple layers" without accompanying definition in original Specification, Drawings and Claims. The term is ambiguous because it could be a new term or one of several means.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-15 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent Application No. 17/476246. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 1-5 in Instant Application that are rejected by corresponding claim(s) 1-5 in US Patent Application No. 17/476246.

Instant Application
US Application No. 17/476246
1. A system for providing key performance indicator (KPI) customization in an analytic applications environment, comprising: 


 	a computer including one or more processors, that provides access to an analytic applications environment; 
 	wherein the system enables customization of key performance indicators derived from multiple layers which, in aggregate, provide a customized key performance indicator based on original version, while allowing for upgrade and reversions of changes in the key performance indicator; 
 	wherein the customization is applied at run-time when an original key performance indicator definition and one or more extensions are merged.










2. The system of claim 1, wherein data is accessed by means of a base table that contains key performance indicator objects provided as a read-only copy, wherein when a user creates a new key performance indicator object or customizes an original version of a key performance indicator object, the system saves an indication of the customization in a custom table.

3. The system of claim 1, wherein a key performance indicator model is used in association with a presentation layer of a data analytics environment, to prepare user interface decks, cards, dashboards or other visualizations associated with a customer data and maintained within the data analytics environment.

4. The system of claim 1, wherein a  customized key performance indicator is stored in a JSON format and used to render a visualization of the key performance indicator in a user interface.










5. The system of claim 1, wherein the system is provided in a cloud or multi-tenant environment, wherein a first tenant may create a first set of changes to an original version of a key performance indicator object, and those first set of changes are stored as a first delta-KPI; and 
 	wherein a second tenant may create a second set of changes to the original version of the key performance indicator object, and those second set of changes are stored as a second delta-KPI.


1. A system for providing key performance indicator (KPI) customization in an analytic applications environment, including a user interface for modification of key performance indicator objects, comprising: 
 	a computer including one or more processors, that provides access to an analytic applications environment; 
 	wherein the system enables customization of key performance indicators derived from multiple layers which, in aggregate, provide a customized key performance indicator based on original version, 


      wherein the customization is applied at run-time when an original key performance indicator definition and one or more extensions are merged. 
        wherein the system is adapted to provide a user interface with icons that describe original key performance indicators and user-modified key performance indicators, wherein when a user modifies an original key performance indicator object to create a customized key performance indicator, its icon is changed to visibly indicate that the user has modified the key performance indicator.











2. The system of claim 1, wherein a key performance indicator model is used in association with a presentation layer of a data analytics environment, to prepare user interface decks, cards, dashboards or other visualizations associated with a customer data and maintained within the data analytics environment.

4. The system of claim 1, wherein the customized key performance indicator is stored in a JSON format which is used to provide the information returned by a database to the user interface, and to indicate when the data associated with a particular key performance indicator is being provided by an original version of a key performance indicator object, or by a customized key performance indicator object, which information is parsed by the presentation layer or user interface when rendering an indication of the key performance indicator including its icon as displayed in the user interface.

3. The system of claim 1, wherein the system is provided in a cloud or multi-tenant environment.

5. The system of claim 1, wherein an array of key performance indicators can be viewed, from which particular key performance indicators are selected for customization and icons provided to indicate which key performance indicators have been customized, wherein at a subsequent point in time a user can elect to revert the customized key performance indicator back to its, original key performance indicator, wherein the icon associated with that key performance indicator reverts to its original icon.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-15 are merely an obvious variation of claims 1-15 of US Patent Application No. 17/476246. Therefore, these two sets of claims are not patentably distinct.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
7.	Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kothandaraman et al. (US Patent Publication No. 2020/0019822 A1, hereinafter “Kothandaraman”) in view of Fletcher et al. (US Patent No. 11,296955 B1 hereinafter “Fletcher”).
As to Claim 1, Kothandaraman teaches the claimed limitations:
“A system for providing key performance indicator (KPI) customization in an analytic applications environment, comprising:” as an AI-based process monitoring system access a plurality of data sources having different data formats to collect and analyze key performance indicator (KPI) data and shortlist KPIs that are to be used for determining the impact of automation of an automated process or sub-process (abstract; paragraphs 0001, 0017).
 	“a computer including one or more processors, that provides access to an analytic applications environment” as the data regarding the KPIs can be analyzed for sentiments based on sentiment analysis. In an example, natural language processing (NLP) techniques including parsing, tokenization, lemmatization, entity and entity relationship extraction can be used to obtain data for the classification, ranking and sentiment analysis (paragraphs 0020-0021, 0034).
 	“wherein the customization is applied at run-time when an original key performance indicator definition and one or more extensions are merged” as the machine learning engine receives the data regarding the KPIs that were approved for presentation to the user, processes the data to classify, rank and provide confidence levels for the standard KPIs among the KPIs approved for presentation to the user using AI methodologies such as but not limited to NLP techniques and ML models. The KPI Advisor initially accesses the KPIs that were approved for presentation to the user from the approval processor and presents the approved KPIs to the user for selection. At this point, the user is provided with approved KPIs including standard and custom KPIs that are associated within the monitoring system for the organization, domain, process and sub-process specified by the user via the input GUI. The user makes further selections of the KPIs from the approved KPIs. In addition, the user can also define custom KPIs to be used in the process automation evaluation via the initial selector (paragraph 0034). The KPIs can be further ranked in a descending order of usability so that the most usable KPI is ranked first and the least usable KPI is ranked last in the overall rankings. The data pertaining to the user-selected KPIs can be analyzed for sentiments associated with each of the KPIs. In an example, the sentiment data associated with a user-selected KPI can be aggregated and the overall sentiment associated with using the KPI for the sub-process can be obtained (paragraphs 0041-0042). The operating system may be multi-user, multiprocessing, multitasking, multithreading, real-time and the like. For example, during runtime, the operating system is running and the code for the monitoring system is executed by the processor(s) (paragraph 0059).
Kothandaraman does not explicitly teach the claimed limitation “wherein the system enables customization of key performance indicators derived from multiple layers which, in aggregate, provide a customized key performance indicator based on original version, while allowing for upgrade and reversions of changes in the key performance indicator”.
Fletcher teaches an aggregate key performance indicator (KPI) that spans multiple services and is based on a priority value. The techniques may enable a user to select KPIs and to adjust weights associated with the KPIs. The weight of a KPI may affect the influence a value of the KPI has on the calculation of an aggregate KPI value (abstract). IT environments typically undergo changes, new equipment may be added, configurations may change, systems may be upgraded and/or undergo maintenance. The changes that are made to the entities in an IT environment may affect the monitoring of the services in the environment (column 14, lines 30-53). Each KPI widget can provide a numerical or graphical representation of one or more values for a corresponding KPI or service health score (aggregate KPI) indicating how a service or an aspect of a service is performing at one or more points in time. Users can be provided with the ability to design and draw the service-monitoring dashboard and to customize each of the KPI widgets. A dashboard-creation graphical interface can be provided to define a service-monitoring dashboard based on user input allowing different users to each create a customized service-monitoring dashboard. Users can select an image for the service-monitoring dashboard (column 17, line 25 to column 18, line 15). A GUI of a service monitoring system for saving configurations settings of an import, in accordance with one or more implementations of the present disclosure. The configuration of a current import that was executed using a file can be saved as a new modular input that can be used for future imports using new versions of the file. When a new modular input is created for the file, the file will be monitored for updates (column 43, lines 37-64). GUI can facilitate user input for selecting one or more entity definitions from the member list and dragging the selected entity definitions to an exclusion list to indicate that the entities identified in each selected entity definition should not be considered for the current KPI. This exclusion means that the search criteria of the search query defining the KPI is changed to no longer search for machine data pertaining to the entities identified in the entity definitions from the exclusion list (column 79, lines 37-50). The aggregate threshold type has been selected using a respective GUI element and thresholds have been provided to define different states for the KPI of the service. In response to the selection of the aggregate threshold type, GUI presents an interface component including line chart that visualizes predefined KPI states and how a current state of the KPI changes over a period of time selected from the monitoring GUI (column 79, lines 37-50), (column 88, lines 22-61), column 215, lines 23-50).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kothandaraman and Fletcher before him/her, to modify Kothandaraman enables customization of key performance indicators derived from multiple layers which provide a customized key performance indicator based on original version because that would allow processing large volumes of machine-generated data in an intelligent manner and effectively presenting the results as taught by Fletcher (column 1, lines 40-51). 

As to Claim 2, Kothandaraman teaches the claimed limitations:
“wherein data is accessed by means of a base table that contains key performance indicator objects provided as a read-only copy, wherein when a user creates a new key performance indicator object or customizes an original version of a key performance indicator object, the system saves an indication of the customization in a custom table” as (paragraphs 0026, 0029).

As to Claim 3, Kothandaraman teaches the claimed limitations:
 	“wherein a key performance indicator model is used in association with a presentation layer of a data analytics environment, to prepare user interface decks, cards, dashboards or other visualizations associated with a customer data and maintained within the data analytics environment” as (paragraphs 0029-0030, 0047).

As to Claim 4, Kothandaraman does not explicitly teach the claimed limitation “wherein a customized key performance indicator is stored in a JSON format and used to render a visualization of the key performance indicator in a user interface”.
Fletcher teaches (column 79, lines 51-62).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kothandaraman and Fletcher before him/her, to modify Kothandaraman a JSON format because that would allow processing large volumes of machine-generated data in an intelligent manner and effectively presenting the results as taught by Fletcher (column 33, lines 40-51). 

As to Claim 5, Kothandaraman teaches the claimed limitations:
“wherein the system is provided in a cloud or multi-tenant environment, wherein a first tenant may create a first set of changes to an original version of a key performance indicator object, and those first set of changes are stored as a first delta-KPI; and wherein a second tenant may create a second set of changes to the original version of the key performance indicator object, and those second set of changes are stored as a second delta-KPI” as (paragraph 0057).
Fletcher teaches (column 53, lines 29-44), (column 92, 43-64), (column 109, 31-58), (column 140, lines 30-59), (column 150, line 61 to column 151, line 7).

As to claims 6-10 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-5. In addition, Kothandaraman teaches an AI-based process KPI qualifying and monitoring system is disclosed which receives information regarding an automated process, gathers data regarding the KPIs from a plurality of data sources and employs AI methodologies to select those KPIs that are most accurate in determining the impact of automation on the automated process (paragraph 0017). Therefore these claims are rejected for at least the same reasons as claims 1-5.

As to claims 11-15 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-5. In addition, Kothandaraman teaches the monitoring system can be configured as a set of machine executable instructions that are stored in a non-transitory storage medium which a processor can retrieve and execute to carry out the procedures (paragraph 0023). Therefore these claims are rejected for at least the same reasons as claims 1-5.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/25/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156